Citation Nr: 0208372	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  01-05 249A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to restoration of a 30 percent rating for 
residuals of a fracture of the right tibia and fibula, status 
post internal fixation, currently rated at 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K Osborne, Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
April 1997.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2001 rating decision 
by the RO which reduced the rating for service-connected 
residuals of a fracture of the right fibula and tibia from 30 
percent to 10 percent.  The veteran appeals for restoration 
of the 30 percent rating.


FINDINGS OF FACT

1.  In a September 1997 rating decision, the veteran was 
assigned a 30 percent rating for residuals of a fractured 
right tibia and fibula, status post internal fixation, 
effective from April 23, 1997.

2.  The 30 percent rating for the veteran's service-connected 
residuals of a fracture of the right tibia and fibula, status 
post internal fixation, had been in effect for less than five 
years at the time it was reduced to 10 percent, effective 
from July 1, 2001.

3.  Since the assignment of the 30 percent rating for 
residuals of a fractured right tibia and fibula, improvement 
in the condition has not been demonstrated.



CONCLUSION OF LAW

The criteria for restoration of a 30 percent rating for 
residuals of a fractured right tibia and fibula, status post 
internal fixation, are met, effective from July 1, 2001.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.344, 4.71, Code 5262 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from November 1990 to 
April 1997.  His service medical records show that he was in 
an automobile accident in 1991 and sustained a fracture of 
the right tibia and fibula.  

A May 1996 Medical Board evaluation notes that the veteran 
was hit by a motor vehicle in 1991, sustaining  a right 
tibial fracture with extensive soft tissue injury to his 
lower extremity.  It was reported that the veteran's tibial 
fracture was treated with intramedullary rod as well as skin 
grafts to his right lower extremity.  It was reported that 
his fracture healed, but that he still had chronic pain in 
his right lower extremity with prolonged activity.  Physical 
examination revealed that the veteran could stand erect.  
Reflexes were 2+ in the lower extremities.  The report 
indicated that the veteran also had a disability involving 
his cervical spine.  The diagnoses were cervical spondylosis, 
unresponsive to conservative care; and status post [right] 
tibial fracture with soft tissue skin grafting.  It was the 
opinion of the medical board that the veteran's medical 
condition interfered with reasonable performance of assigned 
duties.  

An addendum to Report of Medical Board Dated in May 1996 
indicated that the veteran was currently undergoing a 
Physical Evaluation Board, and that he was status post a 
pedestrian/motor vehicle accident in August 1991.  It was 
reported that the veteran suffered a right distal tibial 
shaft-fracture with full thickness abrasions of the lateral 
aspect of the foot.  He underwent intramedullary (IM) nailing 
and split thickness skin grafts of the abrasions and 
subsequent removal of screws in 1994.  Since that time, the 
veteran reportedly had been unable to run due to shooting 
pains, which went into the medial and lateral aspects of his 
foot.  The veteran stated that the foot got blue at the end 
of the day, probably secondary to venous stasis or 
sympathetic discharge.  He related that he continued to have 
shooting pains with motion and contact of the skin grafted 
areas.

Physical examination revealed the veteran was in no apparent 
distress.  His ankle had dorsiflexion to 10 degrees, and 
plantar flexion to 45 degrees.  He had well-healed incisions 
along the medial aspect of the patellar tendon and along the 
medial aspect of the tibia, where screw holes were in place.  
The lateral aspect showed several 1 to 2 cm areas of the 
split thickness skin graft which again were well healed.  He 
had tenderness to palpation with pain, which radiated into 
the lateral and medial aspects of the foot when the skin 
grafts were percussed.  In addition, the medial distal screw 
holes were also tender to palpation with percussion which 
extended into the medial aspect of his foot.  The veteran 
noted numbness over the hallux with normal range of motion of 
the toe.  There was prominence of the healing callous on the 
medial aspect of the distal shaft of the tibia and there was 
also tenderness to palpation along the scar site of the 
tibial rod insertion point.  The knee range of motion was 
from 0 degrees of extension to 135 degrees of flexion.  He 
was stable to varus and valgus, posterior and anterior drawer 
and Lachman's examination.  He had no joint line tenderness.  
X-ray studies showed well-healed tibial shaft fracture with 
distal locking screws removed.  The ankle was within normal 
limits.

The diagnoses were tibial shaft fracture, status post 
intramedullary nail, resolved; sural and saphenous neuromas, 
posttraumatic; and full thickness abrasions, status post 
split thickness skin grafting.  The Medical Board's 
recommendation was that the veteran was not fit for full 
duty.

In a letter dated in May 1996, the veteran responded to 
findings made by the medical board.  The veteran stated that 
he had daily pain in the right lower extremity and that it 
became inflamed and extremely painful after prolonged 
standing, walking or activity.

In April 1997, the veteran filed a claim of service 
connection for residuals of a fracture of the right tibia and 
fibula.  In connection with the claim, the veteran underwent 
VA examination in May 1997.  A May 1997 VA examination report 
notes the veteran's medical history pertaining to his injury 
to the right lower leg.  It was reported that the veteran now 
had constant pain and walked with a limp, and that he had to 
use knee-support hose, to prevent swelling.  There were some 
screws touching the nerves inside and giving him constant 
pain.  Whenever he walked on uneven ground, the right foot 
turned and gave him pain.  He stated that his right knee was 
very painful and felt like there was a hot cigarette in it.  
Examination of the right lower extremity revealed muscle bulk 
in the calves which were the same size.  There was obvious 
problems at the right ankle with multiple scars from 
operations and skin graft.  The right ankle dorsiflexion was 
diminished.  Dorsiflexion was to 10 degrees, plantar flexion 
was to 30 degrees, and inversion was slightly decreased.  
There was no apparent swelling in the ankle.  There was a 
palpable small metal piece in the medial proximal to the 
right leg which was supposed to be the screw of orthopedic 
device inside.  Flexion of the right knee was to 100 degrees 
without pain, forward flexion was conducted with pain.  His 
active range of motion was considered normal.  The knee was 
stable with no effusion.  With respect to functional 
impairment, the veteran stated that he could not stand or sit 
for long periods of time and that he could not run or 
participate in sporting activities.  He reported that he also 
could not cut the grass.  The examiner diagnosed status post 
fracture of the tibia and fibula on the right with open 
reduction and internal fixation; and degenerative joint 
disease (osteoarthritis) right ankle secondary to trauma from 
the fracture and injury.  The examiner stated that it seemed 
as though the veteran had a partial injury to the superficial 
peroneal nerve on the right due to fracture involving only 
the sensory fibers.  The examiner also stated that the 
veteran had a definite decreased range of motion of the right 
ankle.

By a September 1997 rating decision, the RO granted service 
connection for residuals of a fracture of the right tibia and 
fibula, comminuted with open reduction and internal fixation; 
status post intramedullary nail, resolved; degenerative joint 
disease in the right ankle and partial injury to superficial 
peroneal nerve involving only sensory fibers and assigned a 
30 percent rating, effective from April 23, 1997.  The RO 
noted that a 30 percent rating was assigned for malunion of 
the tibia and fibula with marked knee or ankle disability.  
The RO determined that the veteran met the rating criteria 
for a 30 percent rating as he had a marked ankle disability 
with arthritis, loss of motion and pain in the ankle and that 
he also had loss of motion and pain in the right knee.  The 
RO further noted that the veteran had superficial peroneal 
nerve damage in the leg involving only the sensory fibers.

Report of temporary disability retired list (TDRL) periodic 
physical dated in September 1999 shows that the veteran 
complained of right leg pain, particularly at the ankle, at 
the site of the skin graft and fracture site.  Physical 
examination of the right lower extremity revealed skin 
grafting on the lateral aspect of the right ankle, which was 
well healed.  The distal interlocking screw of the 
intramedullary nail of the tibia was palpable with some mild 
tenderness present.  The examination also discussed problems 
the veteran had with his cervical spine.  The examiner stated 
that the veteran's condition had stabilized and that a full 
recovery was not likely considering the length of time the 
veteran had experienced his symptoms.  The examiner also 
stated that it was unlikely that the veteran had any 
potential for return to active duty and it was further 
unlikely that he would make a complete recovery from this 
injury.  The diagnoses were cervical spondylosis, 
unresponsive to conservative care and status post left tibial 
fracture with soft tissue skin grafting.  The examiner stated 
that it was unlikely that he had any potential for return to 
active duty and that it was further unlikely that the veteran 
would make a complete recovery from his injury.

In an April 2000 memorandum, the veteran was informed that 
the physical Evaluation Board determined that he was unfit 
for naval duty due to disability.  The PEB determined that 
the veteran's unfitting conditions included 1) cervical 
spondylosis unresponsive to conservative care and assigned a 
20 percent rating, sural and saphenous neuromas, post 
traumatic, assigning a 0 percent rating and degenerative 
arthritis of the right ankle, status post fracture assigning 
a 10 percent rating.  The combined rating was 30 percent.  
Conditions contributing to the unfitting conditions included 
full thickness abrasions, status post spit thickness skin 
grafting and right tibial shaft fracture, status post 
intramedullary nail.

In August 2000, the RO proposed to reduce the veteran's 
rating for residuals of a fracture to the right tibia and 
fibula from 30 percent to 10 percent.  The RO determined, in 
essence, that findings on September 1999 examination, equated 
to no more than a 10 percent rating which was assigned for 
arthritis with limitation of motion or for malunion of the 
tibia and fibula with slight knee or ankle disability.  The 
RO also noted that the PEB assigned a 10 percent for the 
disability.

In August 2000, the veteran was notified of the proposed 
reduction of his rating for residuals of a fracture to the 
right tibia and fibula.

In an August 2000 statement the veteran stated that the PEB 
decided to convert his TDRL to permanent disability retired 
list (PDRL) since there was no change for an improvement of 
his condition.  He stated that the record continued to reveal 
that he carries a 15-inch stainless rod in his right tibia 
and suffer from continued pain and swelling in his right leg 
and ankle following re-constructive surgery to include skin 
grafting.

The veteran underwent a QTC examination in September 2000.  
The examiner noted the veteran's 1991 history of sustaining a 
fracture of the right tibia and fibula, which was the result 
of a traumatic hit and run pedestrian accident.  The examiner 
noted that the veteran complained of having pain, weakness, 
stiffness, swelling and inflammation in his right tibial area 
and that he had instability and abnormal motion of the right 
ankle.  The veteran stated that prolonged weight on his right 
leg caused his right ankle and foot to swell.  The veteran 
reported having constant discomfort.  He had no current 
infection, no osteomyelitis, but did have frequent skin 
discoloration due to poor circulation when he was on his 
right leg for any length of time.  He reportedly took 
Ibuprofen and Ultram on a daily basis.  The veteran stated 
that the degenerative arthritis in the right ankle and knee 
caused pain, weakness, stiffness, swelling, inflammation and 
instability.  He stated that his knee locked at times and 
that he had fatigue and lack of endurance.  He stated that 
his right ankle was weak and unstable on uneven surfaces and 
it tended to turn over when he wore padded shoes such as 
athletic shoes.  

Examination of the right ankle revealed weakness with 
supination on repeated use.  Yet, the examiner stated that 
there was no Deluca issue.  Overall the veteran had a normal 
range of motion of the right ankle.  The right foot revealed 
three circular scars from skin grafting.  There was no 
tenderness over the scars.  There was no heat, redness, 
effusion, or drainage.  There was no sign of osteomyelitis 
and no constitutional signs of bone disease such as anemia, 
weight loss, or amyloid liver.  His disability is only in his 
inability to run.  The examiner stated that the veteran had 
no constitutional signs of arthritis.  

X-ray studies of the right tibia and fibula revealed old 
distal shaft fractures of the right tibia and fibula.  There 
was an intermedullary nail seen within the tibia traversing 
the fracture, with osseous union being present.  There were 
no posttraumatic complications noted of significance.  X-ray 
studies of the right knee revealed intermedullary nail 
extending from the proximal tibial metaphysics.  The knee 
articulating surfaces were normal.  There was no 
osteochondritis, fracture or evidence of an osteochondral 
interarticular bone fragment.  The radiologist's impression 
was old distal shaft fractures of the right tibia and fibula 
with osseous union, but residual cortical thickening; and 
intermedullary rod within the tibia in good position; and 
normal articulating surfaces of both knees.

The QTC examiner diagnosed residuals of fracture of the right 
tibia and fibula.  The examiner stated that the veteran's 
daily activities seemed to be no major problem for him.

In December 2000, the RO proposed to reduce the veteran's 
rating for residuals of a fracture of the right tibia and 
fibula from 30 percent to 10 percent.  The RO determined that 
the findings on examinations in 1999 and 2000 were reflective 
of no more than malunion of the tibia and fibula with slight 
knee or ankle disability (the criteria for a 10 percent 
rating).  The RO stated that a 20 percent rating was not 
warranted as there was no evidence of moderate ankle or knee 
disability.

In December 2000, the veteran was notified of the proposed 
reduction for residuals of fractures of the right tibia and 
fibula from 30 percent to 10 percent.

In February 2001, the veteran submitted a notice of 
disagreement with the RO's December 2000 rating decision, 
proposing a reduction of his rating from 30 percent to 10 
percent for residual fractures of the right tibia and fibula.

In March 2001, the veteran submitted a Form 9 in which he 
expressed disagreement with the proposal to reduce his rating 
for his service-connected right lower extremity disabilities.  
He stated that his right leg was irreversibly damaged and 
that he had in place a 12-inch stainless steel rod surgically 
inserted into the shaft of the tibia.  He stated that due to 
the nature of the [pedestrian vs. motor vehicle] injury 
multiple complications have ensued.  He reported that these 
complications were identified in his medical charts.  He 
listed symptoms noted in his medical charts to include: 
decreased range of motion of the right knee, chronic pain of 
the right knee, chronic pain at the fracture site of the 
right lower leg, decreased range of motion of the right 
ankle, chronic pain of the right ankle, intermittent swelling 
and discoloration of the right ankle, pain/tenderness of the 
skin graft site of the right foot, intermittent 
swelling/discoloration to the skin graft site of the right 
foot and an inability to remain in a standing position for 
prolonged period of time.

The RO, in a March 2001 rating decision, effectuated the 
proposed reduction for residuals of fractures of the tibia 
and fibula from 30 percent to 10 percent.  The RO noted that 
code 5262 provided a 10 percent rating for malunion of the 
tibia and fibula with slight knee or ankle disability.  The 
RO stated that the objective clinical findings showed 
weakness in the right ankle with supination on repeated use, 
but that his range of motion of the ankle was normal.  The RO 
stated that such findings most closely represented a slight 
ankle disability and warranted a 10 percent rating.  The 
veteran was notified of the rating reduction in March 2001. 

The RO determined that an April 2001 statement from the 
veteran constituted a notice of disagreement.  Therefore, the 
RO issued a statement of the case in May 2001.  The RO 
received the veteran's substantive appeal in June 2001.  The 
veteran reiterated various symptoms associated with the 
residual fractures of the right tibia and fibula.

During an April 2002 Board hearing, the veteran defended his 
position that he did not fail to report to a schedule 
examination in July 2000.  He aptly explained that 
correspondences from the RO stating that he was scheduled for 
an examination, but failed to report was inaccurate.  He 
related that he was never informed to report to the July 2000 
scheduled examination.  During his hearing, the veteran 
asserted that none of the medical evidence actually shows an 
improvement of his condition.  He also spoke to the 
inadequacies of his QTC examination.  The veteran reported 
that he wore a special shoe for the purpose of supporting his 
right ankle and that he also wore a brace on his ankle.  The 
veteran asserted that his condition had not improved.  He 
stated that he only worked part-time and that it was a strain 
to complete an eight-hour workday.  He related that following 
a workday, he would have to spend most of the next day 
recovering from swelling and pain in the leg and foot.

At the Board hearing, the veteran submitted a March 2001 
medical report and a follow-up report dated in April 2001.  
He waived RO consideration of this evidence.  The March 2001 
medical report shows that the veteran was treated for 
complaints referable to his right leg.  The examiner noted 
the veteran's history of sustaining a fracture of the right 
tibia and fibula in 1991.  The examiner noted the corrected 
medical procedures performed on the veteran's right leg.  The 
examiner stated that the veteran's major problem was that he 
had pain in the upper part of the leg next to the knee joint 
and along the leg down to the callus area of the bone where 
he had some enlargement.  He also had impingement of the 
nerve by one of the distal screws which was taken out.  
Physical examination revealed a well-healed surgery scar of 
the upper and lower part of the right leg.  Range of motion 
of the knee and ankle was full.  He had localized tenderness 
in the patellar tendon on the medial side close to the area 
of the proximal tip of the fluted rod.  It was reported that 
radiographs showed a well-healed fracture of the right tibia 
and fibula.  The examiner assessed status post open reduction 
and internal fixation of the right tibia and fibula; possible 
problem with the metal; and patellar tendonitis.  In April 
2001, the veteran reported for treatment due to complaints of 
continued discomfort of his right leg.  Evaluation was 
repeated and he was found to have a significant problem with 
dorsiflexion of the ankle.  His range of motion was markedly 
limited with dorsiflexion.  Examination of the knee revealed 
he had pain on the patellar tendon and tubercle after passing 
95 degrees.  The rod in the mid-portion of the tibia was 
problematic and was causing some discomfort.  The assessment 
was status post intramedullary roding of the right tibia; and 
residual restriction in range of motion of the ankle and 
knee.

II.  VCAA

Initially, the Board notes that during the pendency of the 
appeal the Veterans' Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This legislation is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  This liberalizing law is applicable to the veteran's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran was provided a copy of 
the March 2001 rating decision and was issued a Statement of 
the Case in May 2001.  These documents provided notification 
of the information and medical evidence necessary to 
substantiate this claim.  VA has also made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  The veteran has been afforded several examinations 
during the course of this appeal, including those dated in 
1997 and 2000.  Thus, under the circumstances in this case, 
VA has satisfied its duties to notify and assist the veteran, 
and adjudication of this appeal poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).


III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

From April 1997 to June 2001, the veteran's service-connected 
residuals of a fractured right tibia and fibula was rated 30 
percent disabled under the provisions of 38 C.F.R. § 4.71, 
Code 5262.  Effective in July 2001, the veteran's rating was 
reduced to 10 percent.  Code 5262, impairment of the tibia 
and fibula, provides a 30 percent rating for malunion with 
marked knee or ankle disability.  A 20 percent is assigned 
for malunion with moderate knee or ankle disability and 10 
percent rating is warranted for malunion with slight knee or 
ankle disability.

By regulation, a reduction in an assigned disability 
evaluation is permissible where it can be demonstrated, 
through the issuance by the RO of a proposal setting forth 
all material facts and reasons for a reduction, that such an 
action is warranted.  See 38 C.F.R. § 3.105(e).  In reducing 
the rating, the RO complied with the procedures of 38 C.F.R. 
§ 3.105(e).  The 30 percent rating was in effect from 1997 to 
2001, less than 5 years, and thus various provisions of 
38 C.F.R. § 3.344, pertaining to stabilization of disability 
ratings, do not apply; reexamination disclosing improvement 
will warrant a rating reduction.  38 C.F.R. § 3.344(c).  It 
should be emphasized at this point that in order to sustain a 
reduction in rating, it must be shown by a preponderance of 
the evidence that the rating reduction is warranted.  See 
Brown v. Brown, 5 Vet. App. 413 (1993).

The RO, in a March 2001 rating decision, reduced the 
veteran's rating for the residuals of fracture of the right 
tibia and fibula from 30 percent to 10 percent, based 
primarily on findings of a September 1999 TDRL examination 
report and a QTC medical examination report dated in 
September 2000. 

The Board notes that the RO determined that there was an 
improvement in the veteran's condition on the basis that the 
veteran's residuals of a fracture of the right tibia and 
fibula did not meet the criteria for a 30 percent rating.  
The RO pointed out that under 38 C.F.R. § 4.71, code 5262, a 
10 percent rating was assigned for malunion of the tibia and 
fibula with slight knee or ankle disability and that a 20 
percent rating required moderate knee or ankle disability.  
The RO stated that the evidence of record showed the veteran 
to have weakness in the right ankle with supination on 
repeated use.  The RO, however, noted that his range of 
motion of the ankle was normal at 20 degrees of dorsiflexion 
and 45 degrees of plantar flexion.  The RO determined that 
that such findings represented a slight ankle disability and 
warranted no more than a 10 percent rating.  In establishing 
a 10 percent rating, the RO found that there was no evidence 
of moderate ankle or knee disability to warrant a higher 
rating. 

The Board notes that the RO in determining whether there was 
an improvement in the veteran's condition made no comparison 
between the medical findings and complaints at the time of 
the initially assigned 30 percent rating and the medical 
findings and complaints which were used to support the 
reduction to 10 percent.  Without making such a comparison, 
it cannot be determined whether there was actually an 
improvement in the veteran's service-connected disorder.  The 
Board will now undertake such task.

Evidence on file at the time of the veteran's initially 
assigned rating of 30 percent for residuals of a fracture of 
the right tibia and fibula included the veteran's service 
medical records and a May 1997 VA examination report.  The 
veteran's service medical records show that he sustained a 
fracture of the tibia and fibula in August 1991.  He 
thereafter underwent several corrective surgical procedures.  
Service medical records from 1996 show that the veteran 
complained of right leg pain and reduced range of motion of 
the right ankle.  He reportedly was restricted to working no 
more than 6 hours a day.  When examined in May 1996, the 
veteran's ankle had 10 degrees of dorsiflexion and plantar 
flexion was to 45 degrees.  He had pain and tenderness of the 
foot.  The knee range of motion was from 0 degrees to 135 
degrees of flexion.  He was stable to varus, valgus, and 
posterior and anterior drawer and Lachman's examination.  He 
had no jointline tenderness.  X-ray studies showed a well-
healed tibial shaft fracture with distal locking screws 
removed.  The ankle was within normal limits.

When examined by VA examination in May 1997, the veteran 
continued to have right lower extremity complaints which were 
similar to those he had in service.  He stated that he had 
constant pain in the right lower extremity.  He was noted to 
walk with a limp.  He stated that he wore a knee support hose 
to control swelling.  He stated that his right knee was 
painful.  He reported that he was unable to stand or sit too 
long or run.  He stated that he could not participate in 
sport activities or cut his lawn.  Upon physical examination, 
the doctor stated that the veteran had obvious problems of 
the right ankle.  The doctor noted that the veteran's right 
ankle had diminished dorsiflexion to 10 degrees.  His plantar 
flexion was to 30 degrees and his inversion was slightly 
decreased.  He had no swelling of the ankle.  Right knee 
flexion was to 100 degrees without pain.  Forward flexion was 
completed with pain.  His active range of right knee motion 
was normal.  His right knee was stable and he had no 
effusion.  The examiner diagnosed degenerative joint disease 
(osteoarthritis) of the right ankle secondary to trauma from 
the fracture and injury.  The examiner stated that it seemed 
that the veteran had a partial injury to the superficial 
peroneal nerve on the right due to the fracture involving 
only the sensory fibers.  The examiner also diagnosed that 
the veteran had a definite decreased range of motion of the 
right ankle.

In sum, a review of the evidence on file at the time of the 
assignment of the 30 percent rating for residuals of 
fractures to the tibia and fibula shows that the veteran 
complained of pain of the right knee and ankle.  In 1996, a 
medical board determined that the veteran's condition 
interfered with reasonable performance of assigned military 
duties.  The veteran was placed on TDRL due, in part, to his 
service-connected residuals of a fracture of the right fibula 
and tibia.  The veteran complained that his service-connected 
disorder prevented him from standing or sitting for long 
periods of time.  He reported that he could not run or cut 
grass.  He was noted to have degenerative joint disease of 
the right ankle with associated decreased range of motion of 
the ankle.  His right knee had flexion to 100 degrees of 
flexion, however, he had a normal active range of motion.  He 
was also found to have a partial injury to the superficial 
peroneal nerve on the right due to fracture.

The Board will now turn its attention to the evidence the RO 
used to support reducing the veteran's rating from 30 percent 
to 10 percent for the service-connected residuals of fracture 
of the tibia and fibula.  In this regard, the RO referenced a 
September 1999 TDRL periodic examination and a September 2000 
QTC examination report.  The September 1999 examination 
report reveals that the veteran complained of right leg pain, 
particularly at the ankle and pain at the fracture site with 
prolonged standing.  It was noted that the veteran had a 
diagnosis of cervical spondylosis, unresponsive to 
conservative care and status post [right] tibial fracture 
with soft tissue skin grafting.  Physical examination of the 
right lower extremity revealed skin grafting on the lateral 
aspect of the right ankle which was well healed.  The distal 
interlocking screw of the intramedullary nail of the tibia 
was palpable, with some mild tenderness.  The examiner stated 
that the veteran's condition had stabilized and that his 
prognosis was guarded.  The examiner stated that a full 
recovery was not likely at this time considering the length 
of time the veteran had experienced his symptoms.  The 
examiner also stated that the degree of civilian, social and 
occupational impairment was significant from an occupational 
standpoint, considering the veteran had been unable to work 
since his placement on TDRL.  The examiner stated that the 
veteran had no potential for return to active duty and it was 
further unlikely that he would make a complete recovery from 
the injury.  The final diagnoses were cervical spondylosis, 
unresponsive to conservative care and status post [right] 
tibial fracture with soft tissue skin grating.  

Due to the veteran's physical impairments as listed on the 
September 1999 examination, the veteran was permanently 
retired from naval service.  

When examined in September 2000, the veteran complained of 
having pain, weakness, stiffness, swelling and inflammation 
in the right tibial area and that he also had instability and 
abnormal motion in the right ankle.  He stated that if he 
stood for prolonged periods (i.e. 2-3 hours) his right ankle 
and foot swelled.  He related that he worked a four hour 
shift and that he had time to sit down.  He reported having 
constant discomfort in the right ankle.  He also reported 
having pain in the right knee and that it locked and would 
swell.  He stated that his knee caused pain, stiffness, 
swelling, inflammation and instability.  Upon examination, 
the physician stated that the veteran's right ankle revealed 
weakness with supination on repeated use but that overall his 
range of motion was normal.  The physician stated that there 
was no Deluca issue.  The physician further stated that there 
were no tenderness except for over the scars of the ankle.  
There was also no heat, redness, effusion or drainage.  The 
physician stated that his disability was only in his 
inability to run.

Although physical findings on September 2000 QTC examination 
are minimal, such findings alone cannot serve to show that 
the veteran's overall condition has improved, especially in 
light of the veteran's complaints regarding his disability 
and the other medical evidence of record.  In this regard, in 
1999, the examiner stated that the veteran's condition was 
stabilized.  There was no mention of his condition improving.  
It was determined that the veteran's prognosis was guarded 
and that a full recovery was not likely considering the 
length of time he had experience his symptoms.  In fact, the 
September 1999 examination was the basis for converting the 
veteran from a TDRL to a PDRL.  Subsequent reports fail to 
show that the veteran's overall disability had improved.  
While a March 2001 report shows that the veteran's range of 
motion of the knee and ankle was full, a follow-up report in 
April 2001 shows he was treated for continued discomfort 
referable to his right leg.  Physical examination revealed 
significant problem with dorsiflexion of the ankle.  His 
range of motion of the right ankle was markedly limited with 
dorsiflexion.  Examination of the right knee revealed that 
the veteran had pain on the patellar tendon and tubercle 
after passing 95 degrees.  It was reported that the rod in 
the mid-portion of the tibia was problematic and was causing 
some discomfort. 

In sum, a review of the evidence used to support a reduction 
in the veteran's rating fails to show that the veteran's 
overall service-connected right fibula and tibia disorder 
have improved.  The evidence shows that the veteran's 
complaints have remained consistent since the assignment of 
the 30 percent rating.  In addition, physical examination 
findings noted at the time of the assignment of the 30 
percent rating have also, for the most part, been consistent 
with the findings at the time of the 30 percent rating.  
Moreover, at the time of the 30 percent rating, it was 
reported that the veteran's service-connected right tibia and 
fibula disorder interfered with his ability to perform his 
naval duties.  Likewise, evidence in connection with the 
veteran's reduction continued to show that the veteran's 
service-connected tibia and fibula disorder impacted his 
ability to perform both naval service duties and civilian 
duties.  On VA examination in 2000, the veteran reported that 
he only worked 4 hours a day due to his right lower extremity 
disability.  Controlling regulations provide that the 
veteran's rating for residual of a fracture of the right 
tibia and fibula cannot be reduced in the absence of a 
showing of improvement in the condition.  38 C.F.R. 
§ 3.344(c).  As a result, the Board can only conclude that 
there is no demonstrated improvement in the veteran's 
residuals of a fracture of the right tibia and fibula, status 
post internal fixation, as evidenced by the record as whole.  
Accordingly, the Board determines that the preponderance of 
the evidence did not support the reduction in the veteran's 
disability rating from 30 percent to 10 percent, and 
therefore restoration of the 30 percent rating for residuals 
of a fracture of the right tibia and fibula is warranted.  
Brown v. Brown, supra.

The Board further notes that the only issue on appeal is the 
claim for entitlement to restoration of the 30 percent rating 
for the residuals of a fracture of the right tibia and 
fibula, status post internal fixation.  The veteran has not 
argued that he warrants an increased rating for the service-
connected disability, and instead has consistently argued 
only as to having the 30 percent rating for the residuals of 
a fracture of the right tibia and fibula restored.  In this 
context, a claim stemming from a rating reduction action is a 
claim for restoration of the prior rating, and not a claim 
for an increased rating.  See Payton v. Derwinski, 1 Vet. 
App. 292 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 
280 (1992).  Accordingly, the restoration of the 30 percent 
evaluation effective from July 1, 2001, is a full grant of 
the benefit at issue in this appeal, and the Board need not 
consider whether any higher ratings are warranted for the 
veteran's residuals of a fracture of the right tibia and 
fibula, status post internal fixation.


ORDER

Entitlement to restoration of the 30 percent rating for 
residuals of a fracture of the right tibia and fibula, status 
post internal fixation, effective from July 1, 2001, is 
granted.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

